              Case 3:17-cv-05988-RJB Document 224 Filed 02/18/19 Page 1 of 8



 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON
 8
                                               AT TACOMA
 9
     LORI JACOBS,
10                                                         NO. 3:17-cv-5988-RJB
                              Plaintiff,
11                                                         PLAINTIFF’S OPPOSITION TO
     vs.                                                   DEFENDANT’S MOTION FOR BIFURCATION
12
     WAL-MART STORES, INC., a Delaware                     NOTED FOR FEBRUARY 22, 2019
13
     corporation,
14
                              Defendant.
15
                                               I.   INTRODUCTION
16
              The same evidence that supports liability for disability discrimination is inextricably
17
     intertwined with the evidence supporting an award of punitive damages. Wal-Mart’s
18
     financial resources and size are directly relevant to three key issues in this case: (1) the
19

20   reasonableness of the proposed accommodation; (2) the claimed “undue hardship” by

21   Wal-Mart (in other words the “unreasonableness” of the proposed accommodation); and

22   (3) in assessing an appropriate amount of punitive damages. Because there is no way to
23
     reasonably separate the evidence on these three issues, trial should proceed in the most
24
     just and efficient manner possible, with the evidence of Wal-Mart’s size and financial
25
     resources before the jury so it may properly evaluate all of these issues at one trial.
26
     Defendant’s last-minute motion to bifurcate should be denied.
     Opp. to Def. Mot. to Bifurcate - 1 of 8
                                                                                LAW OFFICES
     (3:17-cv-5988)
     [4845-8073-3064]                                              GORDON THOMAS HONEYWELL LLP
                                                                       1201 PACIFIC AVENUE, SUITE 2100
                                                                            POST OFFICE BOX 1157
                                                                      TACOMA, WASHINGTON 98401-1157
                                                                  (253) 620-6500 - FACSIMILE (253) 620-6565
              Case 3:17-cv-05988-RJB Document 224 Filed 02/18/19 Page 2 of 8



 1                                      II.      FACTUAL BACKGROUND

 2            Plaintiff asserted claims for punitive damages in her original Complaint. Dkt. 1 at

 3   5-6. In the Joint Status Report filed some months later, Wal-Mart jointly represented that
 4
     “[t]he parties do not see a basis for bifurcation.” Dkt. 11 at 5. Then, on the eve of trial,
 5
     long past the deadline for filing motions in limine, Wal-Mart filed a motion to bifurcate the
 6
     punitive damages phase of the trial. Wal-Mart cites to information about its profits and
 7
     resources and wrongly claims that “[s]uch evidence, if relevant at all, can only pertain to
 8

 9
     the issue of punitive damages.” Dkt. 203 at 4. This misstatement underscores why the

10   Court should deny Wal-Mart’s motion. This same evidence of financial resources is

11   directly relevant to undue hardship.
12            Ninth Circuit Model Civil Jury Instruction 12.8 outlines the elements of the “Undue
13
     Hardship” defense as follows:
14
              A defendant is not required to provide an accommodation that will impose
15            an undue hardship on the operation of the defendant's business.
16            The term undue hardship means an action requiring significant difficulty or
              expense. It takes into account the financial realities of the particular
17            defendant and refers to any accommodation that would be unduly costly,
              extensive, substantial, or disruptive, or that would fundamentally alter the
18            nature or operation of the business.
19            The factors to be considered in deciding whether an accommodation would
              cause undue hardship include:
20
                        (1)     [the nature and net cost of the accommodation, accounting
21                              for tax credits or deductions and other outside funding][;]
                        (2)     [the overall financial resources of the defendant's facility
22
                                involved in the provision of the reasonable accommodation,
23                              the number of persons employed at such facility, the effect
                                on expenses and resources, or the impact otherwise of such
24                              accommodation upon the operation of the facility][;]

25
                        (3)     [the overall financial resources of the defendant's facility, the
                                overall size of the business of a defendant's facility with
26                              respect to the number of its employees, the number, type,
                                and location of its facilities][;]

     Opp. to Def. Mot. to Bifurcate - 2 of 8
                                                                                    LAW OFFICES
     (3:17-cv-5988)
     [4845-8073-3064]                                                  GORDON THOMAS HONEYWELL LLP
                                                                           1201 PACIFIC AVENUE, SUITE 2100
                                                                                POST OFFICE BOX 1157
                                                                          TACOMA, WASHINGTON 98401-1157
                                                                      (253) 620-6500 - FACSIMILE (253) 620-6565
              Case 3:17-cv-05988-RJB Document 224 Filed 02/18/19 Page 3 of 8



 1                      (4)     [the number of persons employed by defendant and the
                                effect of accommodation][;]
 2
                        (5)     [the type of operations the defendant is involved in and the
 3                              composition, structure, and functions of the work force][;]
                        (6)     [the geographic separateness and administrative or fiscal
 4
                                relationship of the facility in question to the defendant][;]
 5                              [and]
                        (7)     [the overall impact of the proposed accommodation on the
 6                              operation of the defendant’s facilities, including the impact
 7
                                on other employees and the ability to conduct business].
              In addition, the evidence required to establish Defendant’s “reckless disregard for
 8
     Plaintiff’s rights, will broadly overlap with the same evidence required to prove the
 9

10   underlying disability discrimination and failure to accommodate claim.

11            In the way of “facts” to overcome the presumption that all issues will be tried

12   together, Defendant points to seven exhibits (four are Wal-Mart’s “store finder” map
13
     locations from its website and two google maps exterior photos of the Sequim and Port
14
     Angeles Wal-Mart stores where Plaintiff worked). The remaining three exhibits are Wal-
15
     Mart’s current earnings and two succinct excerpts from Wal-Mart’s 2018 annual report.
16
     Plaintiff intends to use the first four exhibits generally to show the location of the two
17

18
     pharmacies where Plaintiff worked relative to her home and the double coverage option

19   available there. The remaining information, about the number of Wal-Mart employees,

20   revenues, stores, net income and the like are directly relevant to the reasonableness of
21   the accommodation Plaintiff sought and lack of any undue hardship the proposed
22
     accommodation would pose to Wal-Mart.
23
                                        III.    LEGAL ANALYSIS
24
              For convenience, to avoid prejudice, or to expedite and economize, the court may
25
     order a separate trial of one or more separate issues, claims, crossclaims, counterclaims,
26
     or third party claims . . ..” Fed. R. Civ. P. 42(b). While the Court has broad discretion to
     Opp. to Def. Mot. to Bifurcate - 3 of 8
                                                                                 LAW OFFICES
     (3:17-cv-5988)
     [4845-8073-3064]                                               GORDON THOMAS HONEYWELL LLP
                                                                        1201 PACIFIC AVENUE, SUITE 2100
                                                                             POST OFFICE BOX 1157
                                                                       TACOMA, WASHINGTON 98401-1157
                                                                   (253) 620-6500 - FACSIMILE (253) 620-6565
              Case 3:17-cv-05988-RJB Document 224 Filed 02/18/19 Page 4 of 8



 1   bifurcate the damages and liability phases of trial, M2 Software, Inc. v. Madacy Entm't,

 2   421 F.3d 1073, 1088 (9th Cir. 2005), bifurcation is the exception rather than the rule.
 3   Fed. R. Civ. P. 42(b) advisory committee's note. The moving party bears the burden of
 4
     demonstrating that bifurcation would further the goals of the rule. Burton v. Mountain W.
 5
     Farm Bureau Mut. Ins. Co., 214 F.R.D. 598, 612 (D. Mont. 2003).
 6
              Defendant’s belated proposal to depart from the “normal” trial procedure of trying
 7
     punitive and compensatory damage claims together (with appropriate instructions to the jury)
 8
     is unwarranted. Hangarter v Provident Life and Acc. Ins. Co., 373 F.3d 998, 1021 (9th Cir.
 9

10   2004). Defendants have not provided any facts to support how bifurcation would be

11   convenient, would avoid prejudice, expedite proceedings, or promote judicial economy.

12   The presumption is that all claims will be resolved in a single trial, barring exceptional
13
     situations where there are special and persuasive reasons for bifurcating. See Miller v.
14
     Am. Bonding Co., 257 U.S. 304, 307 (1921). Defendant fails to overcome this
15
     presumption and offers no evidence other than conclusory argument relating to this
16
     issue.
17
     A.       Bifurcation would not Expedite or Economize the Proceedings.
18

19            Evidence of intentional discrimination is generally sufficient to support a punitive

20   damages instruction. Passantino v. Johnson & Johnson Consumer Products, Inc., 212

21   F.3d 493, 515 (9th Cir. 2000). As the Ninth Circuit explained, “in general, intentional
22
     discrimination is enough to establish punitive damages liability.” Id. (emphasis added).
23
     Here, evidence relating to issues of liability and the bases for punitive damages are
24
     inextricably intertwined. This is not a negligence case; to prevail on her ADA claims Jacobs
25

26


     Opp. to Def. Mot. to Bifurcate - 4 of 8
                                                                              LAW OFFICES
     (3:17-cv-5988)
     [4845-8073-3064]                                            GORDON THOMAS HONEYWELL LLP
                                                                     1201 PACIFIC AVENUE, SUITE 2100
                                                                          POST OFFICE BOX 1157
                                                                    TACOMA, WASHINGTON 98401-1157
                                                                (253) 620-6500 - FACSIMILE (253) 620-6565
              Case 3:17-cv-05988-RJB Document 224 Filed 02/18/19 Page 5 of 8



 1   must prove an intentional violation of federal law.1 As a result, the degree of recklessness

 2   of this violation and the surrounding evidence must be presented to the jury so it can
 3   properly assess culpability and whether punitive damages are warranted.                        Because
 4
     Defendant cannot show that separate trials of liability/compensatory and punitive
 5
     damages issues in this action would result in any significant savings of time or money
 6
     and separate trials of liability/compensatory and punitive damages issues would certainly
 7
     lengthen the time required for trial in this action it is clear that a consolidated trial of both
 8

 9   liability/compensatory and punitive damages issues would better serve the interests of

10   judicial efficiency and economy.

11            It is common knowledge that Wal-Mart is a huge company, the largest retailer in
12
     the world. Wal-Mart is the largest private employer in 22 states, employing over 1.5
13
     million employees in the United States and over 16,000 pharmacists. Its own proposed
14
     exhibit A-66 shows billions of dollars in prescription sales. These issues are already
15
     involved in trial, and Wal-Mart cannot avoid evidence of its resources being involved in
16

17
     establishing the reasonableness of accommodations and its claimed “hardship”.

18   Repeating a second trial to focus on punitive damage issues after the first trial concludes

19   would in no way economize or streamline the proceedings.
20   B.       Any Potential Prejudice Will Be Addressed by Appropriate Jury Instructions.
21
              Any potential prejudice that might conceivably result from a consolidated trial of
22
     all liability/compensatory and punitive damages issues is routinely and adequately
23
     addressed through proper instructions to the jury by the Court. Pattern instructions
24
     address that corporations are entitled to the same consideration as any other individual.
25

26   1Because WLAD is also based on intentional violation of law, this same evidence would be necessary to
     assess liability on the WLAD claims, even if no punitive damages are at issue.

     Opp. to Def. Mot. to Bifurcate - 5 of 8
                                                                                   LAW OFFICES
     (3:17-cv-5988)
     [4845-8073-3064]                                                 GORDON THOMAS HONEYWELL LLP
                                                                          1201 PACIFIC AVENUE, SUITE 2100
                                                                               POST OFFICE BOX 1157
                                                                         TACOMA, WASHINGTON 98401-1157
                                                                     (253) 620-6500 - FACSIMILE (253) 620-6565
              Case 3:17-cv-05988-RJB Document 224 Filed 02/18/19 Page 6 of 8



 1   While the court can propose an appropriate limiting instruction for punitive damage

 2   issues to the extent it is appropriate, in light of the substantial overlapping relevance with
 3   respect to Wal-Mart’s size and resources between the liability issues of appropriate
 4
     accommodation and undue hardship, as well as punitive damage issues, any limiting
 5
     instruction will have to address the elements of these claims as well.
 6
              Moreover, the potential prejudice to Plaintiff and the court system that will likely
 7
     result from separate trials of substantive and punitive damage issues in this action
 8

 9   outweighs any claimed minimal benefit by Wal-Mart. This is especially true when the

10   same evidence will be required on other issues. The proposed bifurcation would be

11   inefficient, time consuming and only increase the burden on the jurors who will have their
12
     jury service unnecessarily extended. Wal-Mart fails to identify which particular evidence or
13
     witness would be unnecessary in the main case, and only relevant to punitive damages.
14
     The few exhibits Wal-Mart points to – information relating to Wal-Mart’s overall finances --
15
     are also relevant to the accommodation issue and the related undue hardship analysis.
16

17
     This is not a situation where there is a clear demarcation of witnesses or exhibits that

18   would solely be relevant to the jury’s punitive damages analysis. Because Wal-Mart fails

19   to persuasively identify evidence relevant only to punitive damages, there is no reasoned
20   basis for bifurcation.
21
                                               IV.   CONCLUSION
22
              Bifurcating trial as proposed by Defendant is untimely and not warranted.
23
     Bifurcation will neither expedite nor economize trial proceedings, because the same
24
     evidence will relate to the undue hardship defense and cause unnecessary duplication of
25

26
     evidence and testimony that is relevant to both undue hardship and punitive damages


     Opp. to Def. Mot. to Bifurcate - 6 of 8
                                                                                LAW OFFICES
     (3:17-cv-5988)
     [4845-8073-3064]                                              GORDON THOMAS HONEYWELL LLP
                                                                       1201 PACIFIC AVENUE, SUITE 2100
                                                                            POST OFFICE BOX 1157
                                                                      TACOMA, WASHINGTON 98401-1157
                                                                  (253) 620-6500 - FACSIMILE (253) 620-6565
              Case 3:17-cv-05988-RJB Document 224 Filed 02/18/19 Page 7 of 8



 1   liability. Therefore, bifurcation will not save time and resources at trial. Accordingly, the

 2   court should deny Defendant’s motion.
 3   Dated this 18th day of February, 2019.
 4

 5                                             GORDON THOMAS HONEYWELL LLP

 6

 7                                             By_______________________________________
                                                  Stephanie Bloomfield, WSBA No. 24251
 8                                                 sbloomfield@gth-law.com
                                                   James Water Beck, WSBA NO. 34208
 9
                                                   jbeck@gth-law.com
10
                                                   Attorneys for Plaintiff

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     Opp. to Def. Mot. to Bifurcate - 7 of 8
                                                                               LAW OFFICES
     (3:17-cv-5988)
     [4845-8073-3064]                                             GORDON THOMAS HONEYWELL LLP
                                                                      1201 PACIFIC AVENUE, SUITE 2100
                                                                           POST OFFICE BOX 1157
                                                                     TACOMA, WASHINGTON 98401-1157
                                                                 (253) 620-6500 - FACSIMILE (253) 620-6565
              Case 3:17-cv-05988-RJB Document 224 Filed 02/18/19 Page 8 of 8



 1                                             DECLARATION OF SERVICE

 2            I hereby certify that on February 11, 2019, pursuant to Federal Rule of Civil

 3   Procedure 5(b), the foregoing document was served upon the counsel of record via email:
 4
     therein:
 5
     Laura E. Kruse                                                        Via Legal Messenger
 6   Lisa Wong Lackland                                                    Via U.S. Mail
     Nicole Brodie Jackson                                                 Via Facsimile:
 7   Steven Goldstein                                                      Via CM/ECF
     S. Karen Bamberger                                                    Via E-Service Agreement
 8
     lkruse@bpmlaw.com
 9
     llackland@bpmlaw.com
     nbrodiejackson@bpmlaw.com
10   sgoldstein@bpmlaw.com
     kbamberger@bpmlaw.com
11   Attorneys for Defendant
12
                                                  /s/ James Beck
13
                                                  James W. Beck, WSBA No. 34208
14                                                Attorney for Plaintiff
                                                  Gordon Thomas Honeywell LLP
15

16

17

18

19

20

21

22

23

24

25

26


     Opp. to Def. Mot. to Bifurcate - 8 of 8
                                                                                  LAW OFFICES
     (3:17-cv-5988)
     [4845-8073-3064]                                                GORDON THOMAS HONEYWELL LLP
                                                                         1201 PACIFIC AVENUE, SUITE 2100
                                                                              POST OFFICE BOX 1157
                                                                        TACOMA, WASHINGTON 98401-1157
                                                                    (253) 620-6500 - FACSIMILE (253) 620-6565
